           Case 2:20-cr-00052-APG-EJY Document 51 Filed 12/16/20 Page 1 of 3



 1

 2                                                                 12/16/2020
 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-052-APG-EJY

 9                Plaintiff,                        Preliminary Order of Forfeiture

10         v.

11 JASON CLARK,

12                Defendant.

13         This Court finds Jason Clark pleaded guilty to Count One of a One-Count Criminal
14 Indictment charging him with felon in possession of a firearm in violation of 18 U.S.C.

15 § 922(g)(1). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 50; Plea Agreement,

16 ECF No. 49.

17         This Court finds Jason Clark agreed to the forfeiture of the property set forth in the
18 Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal

19 Indictment, ECF No. 1; Change of Plea, ECF No. 50; Plea Agreement, ECF No. 49.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to

23 which Jason Clark pleaded guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

26 § 924(d)(1) with 28 U.S.C. § 2461(c):

27         1.     a SCCY CPX-1, 9mm caliber pistol, bearing serial number 755260; and
28 ///
            Case 2:20-cr-00052-APG-EJY Document 51 Filed 12/16/20 Page 2 of 3



1           2.        any and all compatible ammunition

2    (all of which constitutes property).

3           This Court finds that on the government’s motion, the court may at any time enter

4    an order of forfeiture or amend an existing order of forfeiture to include subsequently

5    located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

6    32.2(b)(2)(C).

7           This Court finds the United States of America is now entitled to, and should, reduce

8    the aforementioned property to the possession of the United States of America.

9           NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the United States of America should seize the aforementioned property.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

12   rights, ownership rights, and all rights, titles, and interests of Jason Clark in the

13   aforementioned property are forfeited and are vested in the United States of America and

14   shall be safely held by the United States of America until further order of the Court.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

16   of America shall publish for at least thirty (30) consecutive days on the official internet

17   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

18   describe the forfeited property, state the time under the applicable statute when a petition

19   contesting the forfeiture must be filed, and state the name and contact information for the

20   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

21   and 21 U.S.C. § 853(n)(2).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

23   or entity who claims an interest in the aforementioned property must file a petition for a

24   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

25   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

26   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

27   right, title, or interest in the forfeited property and any additional facts supporting the

28   petitioner’s petition and the relief sought.
                                                      2
            Case 2:20-cr-00052-APG-EJY Document 51 Filed 12/16/20 Page 3 of 3



1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

2    must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

3    Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

4    not sent, no later than sixty (60) days after the first day of the publication on the official

5    internet government forfeiture site, www.forfeiture.gov.

6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

7    petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

8    Attorney’s Office at the following address at the time of filing:

9                   Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  James A. Blum
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

14   described herein need not be published in the event a Declaration of Forfeiture is issued by

15   the appropriate agency following publication of notice of seizure and intent to

16   administratively forfeit the above-described property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19          DATED December 16, 2020.

20

21

22                                                 ANDREW P. GORDON
23                                                 UNITED STATES DISTRICT JUDGE

24

25

26

27

28
                                                      3
